Title: From Alexander Hamilton to John Jay, [9 July 1790]
From: Hamilton, Alexander
To: Jay, John


[New York, July 9, 1790]
My Dear Sir

Certain Circumstances of a delicate nature have occurred, concerning which The President would wish to consult you. They press. Can you consistently with the Governor’s situation afford us your presence here? I cannot say the President directly asks it, lest you should be embarrassed; but he has expressed a strong wish for it.
I remain yr. Affect & Obed
A Hamilton New York Friday 9th. 1790
The Honble C Justice Jay
